OPINION
By BARNES, PJ.
This is the order upon which the error proceeding ¿to thi§ court is predicated.
It is clearly apparent and self evident from the mere reading of the journal entry that the order is temporary and not final.
The Supreme Court of Ohio has definitely decided the question here involved in two cases, each of which is identical in their facts and determinative of the question here involved. The last pronouncement is in the case of Jones, Treas. v The First National Bank of Bellaire, 123 Oh St, p. 642. The syllabus reads as follows:
“An order of the Court of Common Pleas overruling a motion to vacate a temporary injunction in a suit in which the ultimate relief sought' is an injunction, is neither a judgment nor final order which may be reviewed by the Court of Appeals on a petition in error.”
The case of May Company v Bailey Company, 81 Oh St, 471, is cited, approved and followed. The syllabus in the May case is identical in its substance with the later case reported in 123 Oh St, supra.
The motion to dismiss must be sustained.
Exceptions will be allowed.
Entry may be drawn accordingly.
HORNBECK and BODEY, JJ, concur.